Order of Disposition, Family Court, New York County (Michael Gage, F.C.J.), entered on or about May 16, 1989, which terminated the parental rights of the respondent-mother and awarded custody and guardianship of the *266child, Male T., to the Commissioner of Social Services and petitioner New York Foundling Hospital for the purpose of placing said child for adoption with suitable foster parents, unanimously affirmed, without costs.
Application by respondent’s counsel to withdraw as counsel is granted (see, Matter of Wise Servs. [Whyte], 131 AD2d 306).
Assigned counsel has advised the Court that after a conscientious examination of the record, he has determined that respondent’s case is wholly frivolous, and consequently he seeks an order allowing him to withdraw. The brief accompanying the motion recites the underlying facts and highlights pertinent portions of the record that might arguable support the appeal. Counsel has heretofore provided respondent with a copy of the brief and given her an opportunity to raise any points she might have chosen to.
We have reviewed this record and agree with respondent’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.